NO. 07-11-0116-CR
                                NO. 07-11-0117-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                     PANEL A

                                 APRIL 13, 2011
                        ______________________________


                    JUAN FRANCISCO PACHECO, APPELLANT

                                         V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

            FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

        NOS. 61,408-B & 62,495-B; HONORABLE JOHN B. BOARD, JUDGE

                       _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                             MEMORANDUM OPINION


      Pending before this Court are Appellant's Motions to Withdraw Appeals in which

he represents that he no longer wishes to pursue these appeals. The motions are

signed by Appellant's attorney. Tex. R. App. P. 42.2(a). Appellant did not, however,

sign the motions as required by Rule 42.2(a) of the Texas Rules of Appellate

Procedure. Rather, Appellant's signature is affixed to documents entitled Appellant's

Consent to Motion to Withdraw Appeals in which he confirms that he wishes to withdraw
these appeals. Therefore, we suspend the operation of that portion of Rule 42.2(a)

insofar as it requires that Appellant's signature be affixed to the Motions to Withdraw

Appeals and accept Appellant's signature on his Consent to Withdraw Appeals as

satisfying the requirements of Rule 42.2(a). See Tex. R. App. P. 2. No decision of this

Court having been delivered, the motions are granted and the appeals are dismissed.

No motions for rehearing will be entertained and our mandates will issue forthwith.




                                                Patrick A. Pirtle
                                                    Justice



Do not publish.




                                            2